Franklin App. No. 01AP-981. This cause is pending before the court as a discretionary appeal and a claimed appeal as of right. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction, due October 22, 2001, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this ease with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed, sua sponte.